Case: 13-50865      Document: 00512735660         Page: 1    Date Filed: 08/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                               United States Court of Appeals
                                                        Fifth Circuit

                                                                                     FILED
                                                                                 August 15, 2014
                                    No. 13-50865                                  Lyle W. Cayce
                                  Summary Calendar                                     Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAMIE CARRASCO MORA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:12-CR-342-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Jamie Carrasco Mora has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Mora has filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Mora’s response. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50865    Document: 00512735660    Page: 2   Date Filed: 08/15/2014


                                No. 13-50865

appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2